Citation Nr: 1218217	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  06-28 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio.

In May 2006, the Veteran testified before a Decision Review Officer during a hearing held at the Cleveland RO.  In February 2008, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  Transcripts of the hearings are of record.

This matter was previously the subject of a Board remand in May 2008.  Most recently, in November 2010, the Board remanded the claim in order to afford the Veteran a VA mental health examination.  The examination took place in January 2011, and in March 2012, the VA Appeals Management Center ("AMC") in Washington, DC, issued a Supplemental Statement of the Case, in which it continued to deny the claim.  The claim has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran did not engage in combat, and there is no corroboration or verification of the occurrence of his claimed in-service stressors.

2.  A valid diagnosis of PTSD based upon a verified stressor is not of record; an acquired psychiatric disorder is not shown to be the result of military service, nor may a psychosis be presumed to be.



CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307(a)(3), 3.309(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of letters dated October 2005 and May 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his claim and of the division of responsibility between the appellant and VA for obtaining the required evidence.  The RO also requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. 
§ 3.159(b).  Additionally, the October 2005 letter advised the Veteran of the need to provide detailed information regarding his claimed in-service stressors, and provided him with a questionnaire to assist him in providing such information.  The May 2008 letter satisfied the requirements of Dingess and informed the Veteran of how VA determines the disability rating and effective date elements of a claim. 

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's post-service VA Medical Center ("VAMC") treatment records and a VA psychiatric examination report dated January 2011.  The claims file also contains the Veteran's statements and testimony in support of his claim.  The Board notes that, although, during the Board video conference hearing, the Veteran identified the existence of private treatment reports from Kaiser Permanente, because he failed to sign and return the VA authorization and consent form, which would have allowed VA to obtain any available records, these reports are not of record.

Review of the VA examination report reveals that the VA examiner reviewed the complete claims folder, interviewed the Veteran regarding his history of mental health symptoms, performed a comprehensive evaluation and provided reasons and bases for his conclusion.  According, the Board finds the VA examination to be adequate upon which to base a decision in this case.

The Court has held that in all cases, a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting his or her assertions.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board also concludes that reasonable efforts to develop evidence for the record have been made.  Although the claims folder contains the Veteran's DD 214, the Board observes that the Veteran's active duty service personnel and treatment reports are not of record.  Under such circumstances, the Court has held that VA has a heightened obligation to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule, which states that when there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is also a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment records.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In addition, the Board is under a duty to advise the claimant to submit other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has also held that there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control, which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

Here, the Veteran was advised of the absence of his service treatment records as early as January 2006.  In that letter, and in a letter dated May 2008, he was advised of alternate evidence, other than service treatment records, that he could submit to substantiate the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  
In April 2011, VA made a request to the U.S. Army and Joint Services Records Research Center ("JSRRC") in order to attempt to verify his claimed stressors; specifically, whether, as he avers, his unit was involved in demolitions removal or any other engineering operations in France from September 1955 to August 1957.  Additionally, in April 2011, VA submitted a request to the Defense Personnel Records Information System ("DPRIS"), which, in response, suggested that VA search for the Veteran's unit's morning reports from the National Personnel Records Center ("NPRC").  Subsequently, the JSRRC responded that it was unable to locate any records and that such records had likely been destroyed in a fire at the St. Louis, Missouri, NPRC facility in 1973.  However, the JSRRC noted that reports from the U.S. Army Center for Military History documented that a Station List from October 1955 to December 1956 revealed that the Veteran's unit, the 9th Engineer Battalion, was at Fort Lewis, Washington.  The list further indicated that in February 1957, the Battalion was in the process of moving to Bremerhaven, Germany.  In April, June and August 1957, the battalion was in Wurzburg, Germany.  In essence, there was no evidence that the Veteran's battalion was ever in France during his period of active duty service.  In January 2012, the AMC sent a letter to the Veteran informing him that VA had been unable to verify his claimed stressors and again requested that he provide any additional information that could assist in the processing of his claim; the Veteran failed to respond to this letter.  In a March 2012 memorandum to the record, the RO determined that the Veteran's unit histories for Company C, 97th Engineer Battalion, for the period September 1955 to August 1957, were unavailable.  It further documented the aforementioned searches and concluded that all obtainable evidence identified by the Veteran relative to his claim had been obtained and associated with the claims file, that all procedures to obtain records had been correctly followed and exhausted, and that any further attempts would be futile.  

Accordingly, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Additionally, service connection for psychoses may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2011).  

Entitlement to service connection for PTSD.

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The Veteran contends that he has PTSD as a result of certain incidents he witnessed in service.  Specifically, he claims that, while serving in France with Company C of the 9th Engineer Battalion, he was tasked with removing bodies from a land mine crater.  He further asserts that his current symptoms, including nightmares, stem from his having to search for and remove World War II-era land mines in France. 

The provisions of 38 C.F.R. § 3.304(f) were recently amended, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).

In this case, the Veteran's claimed stressor involving having to search for and remove land minds clearly meets the regulatory definition of "fear of hostile military or terrorist activity."  However, as noted above, because VA has been unable to verify his claim that he served in France during peacetime, between September 1955 and August 1957, the Board finds the Veteran's claimed stressors to be inconsistent with the places, types and circumstances of service.  Accordingly, the regulation revision does not apply in this case and the Veteran may not avail himself of the relaxed evidentiary standard for establishing his in-service stressor.  Therefore, to prevail on his claim, there must be medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).   

In this case, there is no evidence that the Veteran participated in combat (and he has never claimed to have done so) and his claimed stressors are not consistent with the places, types and circumstances of his military service.  Accordingly, the claimed in-service stressors require corroboration.  However, because they cannot be verified, the Board concludes that service connection for PTSD must be denied.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

In January 2011, pursuant to his service connection claim, the Veteran was afforded a VA psychiatric evaluation.  According to his self-reported history, he was an angry child who did not get along with other children and admitted to having killed one or two dogs.  He said he was severely emotionally and physically abused, even "tortured," by his father, and by the age of 8 or 9, his parents took him to a psychiatrist.  In the 1960's, following service, he was committed to in-patient psychiatric treatment.  During this time, he was accused of the felonious assault of a child.  After receiving six years of treatment, the Veteran was released and transferred to serve a four-year prison team for assault.  He said he neither sought, nor received, mental health treatment again until July 2004, when he received urgent care treatment for depression at a VA facility.  Review of the claims folder reveals that he told the treating clinician that his wife had recently left him and that he was having a difficult time coping with this.  Although he endorsed a number of stressors and told the clinician about his claimed military service removing bodies from land mine craters in France, the Veteran was not diagnosed with PTSD, but rather psychosis NOS (not otherwise specified).  One month later, however, after presenting with severe depression, he was involuntarily admitted for in-patient treatment and was discharged after two weeks with a primary diagnosis of major depressive disorder with psychotic features and PTSD.  The VA examiner noted that the Veteran received ongoing outpatient treatment for these disorders and, although he continued to endorse some PTSD symptoms, his providers were unable to verify a PTSD diagnosis based on the strict criteria of the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

During the VA examination, the Veteran reported experiencing rare distressing recollections every few years and flashbacks about murders and "things he did to people."  He denied nightmares and distressing dreams.  He endorsed some avoidance symptoms, including efforts to avoid thoughts and feelings associated with trauma, as well as occasional hypervigilance, but claimed, in general, that he was calm.  He denied sleep difficulties, irritability, angry outbursts, difficulty concentrating and an exaggerated startle response.  During the mental status evaluation, he was noted to speak in a rambling, disorganized and inconsistent manner, providing information mostly in vague terms.  The examiner found that there was no evidence of any underlying personality disorder or substance abuse.  Insight was poor and judgment was impaired.  The VA examiner diagnosed the Veteran with major depression in remission, which she related to his history of legal difficulties, limited social supports, numerous medical problems and financial concerns.  However, she concluded that he did not meet the criteria of the DSM-IV for a diagnosis of PTSD and that there was no clear evidence that his depression had been caused by his claimed military experiences.  Instead, she found his period of depression, complicated by psychosis, had consistently occurred during periods of stress unrelated to military service, such as during childhood or when he was in the midst of a divorce.

Based on a review of the evidence, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  In this regard, the Board finds the most probative evidence to be the January 2011 VA examination report from the VA examiner, who concluded that the Veteran's major depression in remission was not caused by, or otherwise related to, service.  While the Board has considered the Veteran's personal statements concerning the cause of his symptomatology, the Board finds the opinion from a qualified psychiatrist to be the most probative and reliable evidence of record.

In summary, and for the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder both on a direct and presumptive basis.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


